925 F.2d 1465
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Harry RICHTER, Jr., Plaintiff-Appellant,v.T.D. TAYLOR, George F. Denton, Padet Wattanasarn, Lou AnnSmith, Sharon Schnake, Defendants-Appellees.
No. 90-3514.
United States Court of Appeals, Sixth Circuit.
Feb. 21, 1991.

1
Before KENNEDY and NATHANIEL R. JONES, Circuit Judges, and CHURCHILL, Senior District Judge.*

ORDER

2
Harry Richter, Jr., a pro se Ohio prisoner, appeals the district court's order dismissing his civil rights action filed pursuant to 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Seeking damages and declaratory relief, Richter, a former inmate at the Columbus Correctional Facility (CCF), sued the Director of the Ohio Department of Rehabilitation and Corrections (Denton), the Inspector of Institutional Services at CCF (Dorsey), and various medical personnel at CCF (Wattanasarn, Smith, and Schnake) in their individual and official capacities.  He alleged that defendants deliberately deprived him of necessary medical care in violation of the eighth amendment.


4
The district court granted defendants' motion for summary judgment.  The court found:  (1) that defendants were not indifferent to Richter's medical needs;  and (2) that Denton and Taylor could not be held vicariously liable under the doctrine of respondeat superior.  Richter has filed a timely appeal and a separate motion seeking the appointment of counsel.


5
Upon review, we conclude that the district court properly granted summary judgment because the record shows that there was no genuine issue as to any material fact and that defendants are entitled to judgment as a matter of law.    Canderm Pharmacal, Ltd. v. Elder Pharmaceuticals, Inc., 862 F.2d 597, 601 (6th Cir.1988).


6
For the foregoing reasons, the motions for the appointment of counsel is denied and the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable James P. Churchill, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation